DETAILED ACTION
Status of the Claims
	Claim 49 is cancelled.  Claims 28-33, 35-48 and 50 are pending in this application. Claim 48 remains withdrawn. Claims 28-33, 35-47 and 50 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national entry application of PCT/EP2017/083420 filed on 12/19/2017, which claims priority from the foreign application FR1662842 filed on 12/20/2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Information Disclosure Statement
The information disclosure statements from 10/25/2021 and 12/14/2022 have been considered by the examiner.

Objections Withdrawn
The objection over claim 37 is withdrawn per Applicant’s amendment correcting the minor informality. 
Maintained Rejections – Modified as Necessitated by Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-33, 35, 41, 43 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu Junrong (CN104446345A, publication date: 03/30/2016) (Hereinafter Junrong). 
Applicant has amended independent claim 28 where it now recites “A composition for lightening keratin materials, comprising a mixture of: composition A, comprisinq: (a) hydrogen peroxide; and composition B, comprisinq: (b) at least one bicarbonate and/or at least one bicarbonate-generating system; and…”. Applicant also narrowed the pH limitation  of a mixture within the composition to be from 7-11 rather than less than 11 for the composition. Applicant’s composition for lightening keratin materials may have a pH different than the mixture which may only part of the composition based on “comprising a mixture”, and thus, prior art teaching a composition with all the components and additional components will be presumed to meet the limitation of the claims as pH would be changed based on other additives in it.  Applicant also amended claims 29, 33, 41-42, 45-47 and 50 according to the new language used in claim 28. 
Regarding claims 28-33, 35, 41 and 47, Junrong teaches a composition with a pH of 6 wherein the composition comprises part (1%) hydrogen peroxide, 10 parts (10%) sodium bicarbonate, and 0.8 (0.8%) ammonium polyphosphate (a linear polyphosphorus compound with at least 2 phosphorus atoms covalently bonded together via a linker oxygen atom) (embodiment 1 of the Google English Translation document). Regarding Applicant’s amendment of “A composition … comprising a mixture of” composition A comprising hydrogen peroxide and B comprising bicarbonate and polyphosphorus derivative, Jungrong is still anticipatory over these limitations because since this is a product claim, there are no structural differences in the end product being formed by the combination of all components. Jungrong’s composition comprising these 3 (a, b and c) components are the same end product as a composition comprising a mixture of 1) a and 2) b, c. Regarding the pH limitation of 7-11, even though Jungrong discloses a pH of 6, the instant claim states that the pH of the mixture is from 7-11 (mixture is just part of the composition based on “comprising a mixture of”), not the overall composition. Of note, Applicant uses “comprising” language for the mixture as well, which leaves room for other components to exist within the mixture. Thus, a mixture of sodium bicarbonate, hydrogen peroxide and ammonium polyphosphate (with or without any of the other components) within the Jungrong composition must have a portion with a pH anywhere ranging from 7 to 11 based on what is in said mixture. Thus, Jungrong is also anticipatory over the 7-11 pH limitation as it provides for a composition “comprising” a mixture of the components in the claim.  If the pH of the entire composition (rather than the mixture) was from 7-11, then Junrong would not apply as anticipatory prior art.  Alternatively, if the composition is meant to have some type of barrier (separate compartment) between the mixture and the rest of its components allowing the pH of the mixture to remain at 7-11 in its separate compartment, then applicant would consider such structural limitations. 
	Regarding claim 43, Junrong additionally teaches polyether modified silicone oil to be included in the composition (embodiment 1) which is a non-ionic surfactant by nature. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-33, 35-47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Arno Wahler (WO2014207097 A1, publication date: 12/31/2014) (Hereinafter Wahler) and Krippahl et al (WO2018046170A1, publication date: 03/15/2018, PCT priority date: 09/09/2016) (Hereinafter Krippahl). 
Regarding Applicant’s latest amendments, please see the explanation above in the USC 102 rejection over Junrong. 
Regarding claims 28, 35, 41-42 and 47, Wahler teaches a cosmetic composition for lightening keratin fibres (page 1, lines 4-5) comprising hydrogen peroxide (page 21-line 10, page 45-line 10, claims 17-18), sodium bicarbonate (page 9-line 10, page 46, claim 7) and tetrasodium pyrophosphate decahydrate (page 45-line 10) which is a linear polyphosphorus derivative comprising two phosphorus atoms covalently bonded together via an oxygen atom as linker. Wahler also teaches that the pH of the composition ranges from 7 to 9.5 and more preferentially from 8 to 9 (claim 21). The specific embodiment (page 45) teaches tetrasodium pyrophosphate decahydrate at 0.04% which is outside the range given by the instant invention which is greater than or equal to 0.5% by weight. 
Regarding claim 29, Wahler teaches hydrogen peroxide at 6% (page 45-line 10) relative to total weight of the composition. 
Regarding claims 30-32, Wahler teaches sodium (Na) bicarbonate (page 46, claim 7) which is an alkaline earth metal bicarbonate.
Regarding claim 33, Wahler teaches sodium bicarbonate at 10% (page 46) of the composition.
Regarding claim 36, Wahler’s teaching of tetrasodium pyrophosphate decahydrate structurally is –P(R)(=O)-O M and thus meets all of the limitations of the instant claim. 
Regarding claim 37, Wahler’s teaching of tetrasodium pyrophosphate decahydrate satisfies the (I) structure with n being 2, M being hydrogen atom, M’ being sodium (Na, alkali metal), and ---- being a single bond. 
Regarding claim 38, Wahler teaches tetrasodium pyrophosphate decahydrate. 
Regarding claims 39-40, Wahler teaches tetrasodium pyrophosphate decahydrate which is a hydrated alkali metal pyrophosphate. 
Regarding claim 43, Wahler teaches surfactants to be included in the composition (page 28-lines 1-3) wherein the surfactant is selected from nonionic and ionic surfactants. 
Regarding claim 44, Wahler teaches fatty substances to be included in the composition wherein the fatty substance is selected from C6-C16 hydrocarbons, plant oils of triglyceride type, synthetic triglycerides, esters of fatty acids and fatty alcohols (page 11-lines 13-18). 
Regarding claim 45, Wahler teaches fatty substances in a content of greater than or equal to 10% by weight relative to the total weight of the composition (page 10-lines 22-23). 
Regarding claim 46, Wahler teaches one or more organic solvents to be in the composition (page 33, lines 2-3) wherein the organic solvent is selected from alcohol ethers, aromatic ethers and poly ethers (page 33-lines 4-10) wherein the solvent concentration range from 5% to 30% by weight relative to the weight of the composition (page 33-lines 11-13). 
Regarding claim 50, Wahler teaches a multi-compartment device comprising a first compartment and a second compartment (claim 24). Wahler also teaches that the first compartment comprises oxidizing agent (hydrogen peroxide as discussed above) (claim 23) and that the second compartment comprises organic bases (polyphosphorus derivative as well as mineral bases such a bicarbonates as discussed above) (claim 23). The total concentration limitation for polyphosphorus derivative being greater than or equal to 0.5% is discussed above. The pH limitation for the total composition is also discussed above. 
Regarding claims 28-33, 35-47 and 50, there is no specific embodiment that teaches greater than or equal to 0.5 %.
Regarding claims 28-33, 35-47 and 50, Krippahl teaches a cosmetic product for changing the natural color of keratin fibers (abstract) comprising hydrogen peroxide and disodium pyrophosphate and benzoic acid wherein the mixture of disodium pyrophosphate and benzoic acid is preferably from 0.5% to 2.5% by weight (page 7, last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Wahler and Krippahl to arrive at the instant invention. Krippahl provides the motivation that “a particularly high stabilization of the oxidizing agent, in particular the hydrogen peroxide, is achieved when the abovementioned acids are used in certain quantitative ranges. It is therefore advantageous in this context if the at least one acid, in particular the mixture of disodium pyrophosphate and benzoic acid and salts thereof” (page 7, last paragraph). Thus, one would be motivated to use a higher concentration of disodium pyrophosphate by incorporating the teachings of Krippahl into the teachings of Wahler with a reasonable expectation of successfully achieving a better stabilized composition. Applicant recites that “a skilled artisan would have recognized that tetrasodium pyrophosphate decahydrate is used as a stabilizer in Wahler's compositions comprising oxidizing agents, e.g., hydrogen peroxide” and since Wahler also discloses these compounds to be in separate components (claim 23), this provides evidence that pyrophosphate can be added to a separate component for the purposes of stabilization of hydrogen peroxide that’s in a different component. 

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-33, 35-47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-27, 29-32, 34-41, 43-47 and 51 of U.S. Patent Application No. 16/468,349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 28 is obviated by claim 26 of the reference application.  
Instant claim 29 is obviated by claim 27 of the reference application. 
Instant claims 30-32 is obviated by claims 29-31 of the reference application.
Instant claim 33 is obviated by claim 32 of the reference application. 
Instant claims 35 is obviated by claim 34 of the reference application.
Instant claim 36 is obviated by claim 35 of the reference application.
Instant claim 37 is obviated by claim 36 of the reference application.
Instant claims 38 is obviated by claims 37 of the reference application.
Instant claim 39 is obviated by claim 38 of the reference application.
Instant claim 40 is obviated by claim 39 of the reference application.
Instant claim 41 is obviated by claim 40 of the reference application.
Instant claim 42 is obviated by claim 41 of the reference application.
Instant claim 43 is obviated by claim 43 of the reference application.
Instant claim 44 is obviated by claim 44 of the reference application.
Instant claim 45 is obviated by claim 45 of the reference application.
Instant claim 46 is obviated by claim 46 of the reference application.
Instant claim 47 is obviated by claim 47 of the reference application.
Instant claim 50 is obviated by claim 51 of the reference application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have used the claims of the reference application to achieve the instant invention. The reference application claims meet all of the limitations of the instant invention claims. Thus, one would simply follow the reference application claims disclosures to achieve the instant invention. 

Claims 28-33, 35-41, 43-47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-32, 36-39, 41-51 and 57 of U.S. Patent Application No. 16/468,353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 28 is obviated by claims 31-32 of the reference application.  
Instant claim 30 is obviated by claim 36 of the reference application. 
Instant claims 31-32 is obviated by claims 37-38 of the reference application.
Instant claim 33 is obviated by claim 39 of the reference application. 
Instant claims 35 is obviated by claim 41 of the reference application.
Instant claim 36 is obviated by claim 42 of the reference application.
Instant claim 37 is obviated by claim 43 of the reference application.
Instant claims 38-39 is obviated by claims 44-45 of the reference application.
Instant claim 40 is obviated by claim 46 of the reference application.
Instant claim 41 is obviated by claim 47 of the reference application.
Instant claim 43 is obviated by claim 48 of the reference application.
Instant claim 44 is obviated by claim 49 of the reference application.
Instant claim 45 is obviated by claim 50 of the reference application.
Instant claim 46 is obviated by claim 51 of the reference application.
Instant claim 50 is obviated by claim 57 of the reference application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have used the claims of the reference application to achieve the instant invention. The reference application claims meet all of the limitations of the instant invention claims. Thus, one would simply follow the reference application claims disclosures to achieve the instant invention. 

Claims 28-33, 35-41, 43-47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-31, 34-48 and 54 of U.S. Patent Application No. 16/468,354 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 28 is obviated by claim 30 of the reference application.  
Instant claim 29 is obviated by claim 31 of the reference application. 
Instant claim 30 is obviated by claim 34 of the reference application.
Instant claims 31-32 is obviated by claim 35 of the reference application. 
Instant claim 33 is obviated by claim 36 of the reference application. 
Instant claim 35 is obviated by claim 37 of the reference application.
Instant claim 36 is obviated by claim 38 of the reference application.
Instant claim 37 is obviated by claim 39 of the reference application.
Instant claim 38 is obviated by claim 40 of the reference application.
Instant claim 39 is obviated by claim 41 of the reference application.
Instant claim 40 is obviated by claim 42 of the reference application.
Instant claim 41 is obviated by claim 43 of the reference application.
Instant claim 43 is obviated by claim 44 of the reference application.
Instant claim 44 is obviated by claim 45 of the reference application.
Instant claim 45 is obviated by claim 46 of the reference application.
Instant claim 46 is obviated by claim 47 of the reference application.
Instant claim 47 is obviated by claim 48 of the reference application.
Instant claim 50 is obviated by claim 54 of the reference application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have used the claims of the reference application to achieve the instant invention. The reference application claims meet all of the limitations of the instant invention claims. Thus, one would simply follow the reference application claims disclosures to achieve the instant invention. 

Response to Arguments
Applicant’s arguments against the objection that is now withdrawn is moot. 
Regarding the USC 102 rejection over Junrong, Applicant’s argument is based on the now amended pH range. This argument is not found convincing and the reason is explained above in the body of the USC 102 rejection. 
Regarding the USC 103 rejection over Wahler and Krippahl, Applicant cites MPEP 2131.02(VI) and argues that “Wahler only discloses the use of tetrasodium pyrophosphate decahydrate as an ingredient included in the example” and “tetrasodium pyrophosphate decahydrate is used as a stabilizer in Wahler's compositions comprising oxidizing agents, e.g., hydrogen peroxide. Indeed, the amount of tetrasodium pyrophosphate decahydrate is 0.04% in Wahler's oxidizing composition, which is in the typical small amounts that might be included when used as a stabilizer for hydrogen peroxide but well below the claimed amount of at least 0.5%. Therefore, Wahler does not disclose the recited amount of polyphosphorus derivative and due to its use in Wahler as a stabilizer does not suggest increasing the amount to at least 0.5%, and further does not disclose tetrasodium pyrophosphate decahydrate in an amount of at least 0.5% in the same composition as sodium bicarbonate, which is a structurally separate composition that is mixed with a second composition including hydrogen peroxide” and continues by stating “The Office admits that the Wahler fails to disclose any embodiment that includes the claimed polyphosphorus derivatives in an amount that is greater than or equal to 0.5%. In an attempt to remedy this deficiency, the Office cites Krippahl. However, even if a skilled artisan were motivated to modify Wahler with the teachings of Krippahl, which Applicant does not concede, the resulting compositions would still not disclose or suggest all of the features of the claims. In particular, Krippahl employs disodium pyrophosphate for the same reason as Wahler employs tetrasodium pyrophosphate, i.e., as a stabilizer for hydrogen peroxide. See, e.g., Krippahl at [108] of U.S. Patent Publication No. 2021/0283026 Al (National Stage of WO 2018/046170). As such, any attempt to modify Wahler with the teachings of Krippahl would result in adding disodium pyrophosphate to Wahler's oxidizing compositions and not to any composition including a bicarbonate and/or at least one bicarbonate-generating system, as featured in the instant claims. In view of the amendments to the claims specifying two separate compositions that are used to form a mixture, such a modification to Wahler would not disclose or even suggest all of the features of the claims. For at least this reason, when both Wahler and Krippahl are properly considered as a whole, the instant claims are not rendered obvious by the cited combination”. 
	This argument is acknowledged but not found persuasive. The fact that tetrasodium pyrophosphate is being used a stabilizer in both references does not lead to a teaching away from increasing the amount from 0.04%. Krippahl teaches a “A particularly high stabilization of the oxidizing agent, in particular the hydrogen peroxide is achieved” (page 4) when a higher amount of the pyrophosphate is used. It is determined to be within the skill of one to increase the amount of a stabilizer in a composition comprising hydrogen peroxide. Examiner does not see a rationale of hindsight. Regarding Applicant’s argument of how one wouldn’t add pyrophosphate to a composition with bicarbonate, but would rather add it to a composition comprising hydrogen peroxide, is it regardless a mixture of A and B, and even though claim 50 more structurally separates the two components, even in claim 50, the two components are mixed (“wherein a mixture of the compositions (A) and (B)”), thus even if the pyrophosphate is being used to stabilize the hydrogen peroxide in the cited references, increasing the pyrophosphate concentration in the second component is still within the skill of one since this component is  mixed with hydrogen phosphate where the stabilization will occur. 
	For the above reasons, the rejections are maintained. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613